Name: 87/435/EEC: Commission Decision of 28 July 1987 concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  regions of EU Member States;  agricultural activity
 Date Published: 1987-08-21

 Avis juridique important|31987D043587/435/EEC: Commission Decision of 28 July 1987 concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 238 , 21/08/1987 P. 0031 - 0032*****COMMISSION DECISION of 28 July 1987 concerning certain protection measures relating to classical swine fever in Belgium (87/435/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/231/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/231/EEC, and in particular Article 8 thereof, Whereas several outbreaks of classical swine fever have occurred in parts of Belgium outside the area where vaccination is carried out on a routine basis; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based pork products; Whereas, in order to give the appropriate guarantees to other Member States, the Belgian authorities must use either the national stamp or that prescribed by Article 5a of Directive 72/461/EEC for pigmeat coming from the region concerned, or obtained from pigs coming from that region; whereas under those conditions, and in the light of the system established by Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), sufficient guarantees are in respect of trade in pigmeat products; Whereas, in view of the development in the situation relating to classical swine fever in the Community, Council Decision 83/453/EEC of 31 August 1983, concerning certain measures of protection against classical swine fever (5), can be revoked; Whereas, since it is possible to identify a geographically limited area which presents a particular risk, the restrictions on trade could be applied on a regional basis; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium shall not send to other Member States live pigs coming from those parts of their territory described in the Annex. Article 2 1. The Kingdom of Belgium shall not send to other Member States fresh pigmeat coming from those part of their territory described in the Annex, and fresh pigmeat obtained from pigs coming from those parts of Belgium but slaughtered elsewhere. 2. The meat referred to in paragraph 1 shall bear either the national stamp or the stamp prescribed by Article 5a of Directive 72/461/EEC. Article 3 1. The health certificate provided for in Directive 64/432/EEC accompanying pigs sent from Belgium must be completed by the following: 'animals in accordance with the Commission Decision 87/435/EEC of 28 July 1987 concerning classical swine fever'. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964, on health problems affecting intra-Community trade in fresh meat (6) and accompanying pigmeat sent from Belgium must be completed by the following: 'meat in accordance with the Commission Decision 87/435/EEC of 28 July 1987, concerning classical swine fever'. Article 4 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 5 The Commission will follow developments in the situation. This Decision may be amended in the light of such developments. Article 6 Decision 83/453/EEC is revoked three days after notification of this Decision. Article 7 This Decision is addressed to the Member States. Done at Brussels, 28 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 99, 11. 4. 1987, p. 18. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 249, 9. 9. 1983, p. 28. (6) OJ No 121, 29. 7. 1964, p. 2012/64. ANNEX In the Province of Brabant the following communes: Boutersem, Hoegaarden, Tienen, Landen - except the old communes of Waasmont, Walshoutem and Wezeren - Linter, Glabbeek, Zoutleeuw, Geetbets, Kortenaken, Bekkevoort, Scherpenheuvel-Zichem, Diest. In the Province of Limburg the following communes: Tessenderlo south of the Albert canal, Beringen south of the Albert canal, Lummen, Nieuwerkerken, Herk-de-Stad, Halen, and those parts of the communes of Hasselt and Alken situated west of a line formed by autoroute A13 and national route N80.